EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Jae Hahn on 26 February 2021.
3.	The application has been amended as follows: 
In the claims
	In claim 25:
		Change:		“The stepwise method of claim 1”
		To:			“The method of claim 1”
	In claim 26:
		Change:		“The stepwise method of claim 1”
		To:			“The method of claim 1”
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
5.	Claims 1-10 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more. The claims recited a mental process, e.g., concepts performed in the human mind. Applicant has amended claim 1 to 
6.	Claims 1-9 were rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR1020170112938) in view of Jin (KR1020160140326) and Claim 10 was rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR1020170112938) in view of Jin (KR1020160140326) further in view of Kim et al. (US2019/0151046).  Claim 1 is independent.
	Applicant has amended claim 1 to reflect limitations found in the disclosure at least in fig. 8, canceled claim 2, and added new dependent claims 21-26.  Examiner agrees with Applicant’s argument that none of the cited references disclose or teach the amended claim limitations.
Applicant’s arguments, filed 17 February 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-10 has been withdrawn. 
Allowable Subject Matter
7.	Claims 1, 3-10 and 21-26 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667